—Order, Supreme Court, New York County, entered on February 25, 1976, denying the defendant-appellant’s motion to vacate an order transferring this action to the Civil Court, unanimously reversed, on the law, and motion granted, without costs and without disbursements. It is evident that, in directing the transfer of this case to the Civil Court, the court which made this direction overlooked the fact that one of the claims is for $108,063.58. It was error to deny the motion to vacate the ex parte order transferring this action to the Civil Court. It properly belongs in the Supreme Court. Concur —Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ.